Exhibit 10.3


[Letterhead of The Coca-Cola Company]
COCA-COLA PLAZA
ATLANTA, GEORGIA
 
 
 
 
 
 JAMES R. QUINCEY
 
 
 
PRESIDENT AND CHIEF OPERATING OFFICER
 
 
ADDRESS REPLY TO:
THE COCA-COLA COMPANY
 
 
P.O. BOX 1734
 
 
 
 
ATLANTA, GA 30301
 
 
 
 
 __________
 
 
 
 
404 676-9980


 
 
 
 
FAX: 404 676-9980



May 18, 2016


Mr. Mario Alfredo Rivera Garcia
San Jose, Costa Rica




Dear Alfredo,


We are delighted to confirm your new position as President, Latin America Group,
Job Grade 21, with an effective date of August 1, 2016. You will report to me.
The information contained in this letter provides details of your new position.


•
Your principal place of assignment will be Atlanta, Georgia. Your employer in
Atlanta will be The Coca-Cola Company.



•
Your annual base salary for your new position will be $490,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a Job Grade 21 is 100% of annual
base salary. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. Awards are
made at the discretion of the Compensation Committee of the Board of Directors
based upon recommendations by Senior Management.  The plan may be modified from
time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.



•
You are expected to acquire and maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to four times your base
salary. Because this represents an increase from your prior target level, you
will have an additional 2 years, or until December 31, 2019, to meet your
requirement. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February.



•
You will continue to be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 at Job Grade 21 annually, subject to
taxes and withholding.








--------------------------------------------------------------------------------






Mr. Mario Alfredo Rivera Garcia
May 18, 2016
Page 2 of 2






•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
As a mobile assignee, you will continue to participate in the Global Mobility
Tier 1 HQ Program and be provided the standard benefits of that program. The
duration and type of assignment are contingent upon the business needs of the
Company provided suitable performance standards are maintained. The Code of
Business Conduct, Confidentiality Agreements, or any other document related to
knowledge you acquire of Company business or conducting business remain in
effect during international assignments.



•
This letter is provided as information and does not constitute an employment
contract.



Alfredo, I feel certain that you will continue to find challenge, satisfaction
and opportunity in this role and as we continue our journey toward the 2020
Vision.




Sincerely,






James R. Quincey


c:    Ceree Eberly
Executive Compensation
GBS Executive Services
Global Mobility


I, Mario Alfredo Rivera Garcia, accept this offer:






Signature:     /s/ Mario Alfredo Rivera Garcia    






Date:         May 18, 2016                











